Citation Nr: 0517713	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  95-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased evaluation in excess 
of 10 percent for posttraumatic stress disorder (PTSD) for 
the time period from November 10, 1992 to July 25, 1994. 

2.  Entitlement to an initial increased evaluation in excess 
of 30 percent for PTSD for the time period from July 26, 1994 
to April 6, 1997.     

3.  Entitlement to an initial increased evaluation in excess 
of 50 percent for PTSD for the time period from April 7, 1997 
to the present.  

4.  Entitlement to an effective date other than March 9, 2000 
for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on a period of active duty in the Army 
from June 1968 to July 1970.  In addition, the Board notes 
that the veteran's claims file contains official 
documentation that verifies his status as a combat veteran, 
such as his receipt of the Combat Infantryman Badge (CIB).  
See 38 U.S.C.A. § 1154(b) (West 2002).

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Waco, Texas and New 
Orleans, Louisiana, Regional Offices (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision of the Waco, Texas 
RO, that granted service connection for PTSD and assigned a 
10 percent disability rating under Diagnostic Code 9411, 
effective from November 10, 1992.  The veteran was notified 
of this decision as well as his procedural and appellate 
rights by a letter that same month.  In August 1993, the 
veteran filed a Notice of Disagreement (NOD) and the RO 
issued a Statement of the Case (SOC).  The veteran formally 
appealed his claim in September 1993.  In October 1993, the 
veteran presented oral testimony at a personal hearing with a 
Hearing Officer at the RO.  

In a May 1997 rating decision, the RO increased the veteran's 
disability rating for PTSD from 10 to 30 percent, effective 
November 7, 1996.  In an October 1998 rating decision, the RO 
increased the veteran's PTSD disability rating from 30 to 50 
percent, effective April 7, 1997.

In an August 1999 decision, the Board noted that this case 
involved an appeal as to the initial ratings of the veteran's 
PTSD rather than increased rating claims where entitlement to 
compensation had previously been established.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (holding that in 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings).  Accordingly, the claim for a 
higher evaluation for PTSD was separated into three issues to 
reflect the staged ratings assigned to that disability in 
existing rating decisions.  The Board denied an initial 
evaluation in excess of 10 percent for PTSD for the period 
from November 10, 1992, to November 6, 1996; an evaluation in 
excess of 30 percent for PTSD for the period from November 7, 
1996, to April 6, 1997; and an evaluation in excess of 50 
percent for PTSD for the period beginning on April 7, 1997.

In the Board's August 1999 decision, the Board noted that the 
veteran's representative had raised the issue of entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU) in a brief received on May 27, 1999.  As 
the claim had not been adjudicated, procedurally prepared, or 
certified for appellate review, the Board referred it to the 
RO for initial consideration and appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The RO sent the 
veteran a letter as well as a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) in August 1999.  The veteran sent a VA Form 
21-4138 (Statement in Support of Claim) to the RO in 
September 1999, which showed a request for entitlement to a 
TDIU rating.  Thereafter, the RO sent the veteran another 
letter as well as a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability) in 
December 1999.  The veteran's formal claim for TDIU (VA Form 
21-8940) was received by the RO on March 9, 2000
 
The claims file includes a VA Form 119 (Report of Contact) 
dated in June 2000, which shows that the veteran's last 
employer informed VA that the veteran had ceased full time 
employment on June 24, 1999.  In a December 2000 rating 
decision, the RO granted entitlement to a TDIU rating, 
effective from March 9, 2000.  The RO noted that the 
veteran's service-connected disabilities as well as his 
educational level made it "unlikely" that he would be able 
to retrain into another vocation.  The December 2000 rating 
decision lists the veteran's service-connected disability 
ratings as 50 percent for PTSD, 10 percent for bilateral 
hearing loss, 10 percent for tinnitus, 10 percent for actinic 
keratosis, noncompensable (zero percent) disabled for left 
knee scar, and noncompensable (zero percent) disabled for 
inactive malaria.  The veteran's combined rating evaluation 
for compensation was listed as 60 percent.  

The Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  See 38 C.F.R. § 4.16 (2004).  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2004).  However, failure to satisfy these 
percentage standards is not an absolute bar to an award of 
TDIU.  See 38 C.F.R. § 4.16(b) (2004).  Rather, "[i]t is the 
established policy of [VA] that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled."  Id.  For those veterans who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a), 
total disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected 
disabilities are sufficient to produce unemployability.  
These cases should be referred for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b) (2004).  The December 
2000 rating decision does not specify whether the grant of a 
TDIU rating was schedular, under 38 C.F.R. § 4.16(a), or 
extraschedular, under 38 C.F.R. § 4.16(b).

The veteran appealed the Board's August 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2000, a Joint Motion to Remand for the three issues 
was filed by the appellant's attorney and the United States 
VA Office of General Counsel.  On August 29, 2000, the Court 
issued an Order that vacated and remanded the part of the 
Board's August 1999 decision that denied entitlement to an 
evaluation in excess of 10 percent for PTSD for the period 
from November 10, 1992 to November 6, 1996; entitlement to an 
evaluation in excess of 30 percent for PTSD for the period 
from November 7, 1996 to April 6, 1997; and entitlement to an 
evaluation in excess of 50 percent for PTSD for the period 
beginning on April 7, 1997.

In January 2002, the Board remanded the claim to the RO for 
additional action.  During the course of the pending appeal, 
the veteran changed his address and the file was transferred 
to the New Orleans RO, which now has jurisdiction of the 
case.

In a November 2002 rating decision, the RO denied entitlement 
to evaluation in excess of 10 percent for PTSD for the period 
from November 10, 1992, determined that the assignment of a 
30 percent rating was warranted beginning from June 7, 1996, 
and denied entitlement to an evaluation in excess of 50 
percent from April 7, 1997.  The veteran was notified of the 
decision in a supplemental statement of the case issued in 
November 2002 by the RO.

In a February 2004 decision, the Board denied entitlement to 
an initial evaluation in excess of 10 percent for PTSD for 
the period from November 10, 1992 to July 25, 1994; granted 
entitlement to an initial 30 percent disability evaluation 
for PTSD to be assigned from July 26, 1994 to June 6, 1996; 
denied entitlement to an initial evaluation in excess of 30 
percent for PTSD for the time period from June 7, 1996 to 
April 6, 1996; and denied entitlement to an evaluation in 
excess of 50 percent for PTSD for the time period beginning 
on April 7, 1997.  The RO assigned a 30 percent disability 
evaluation for the veteran's PTSD disability effective from 
July 26, 1994 to June 6, 1996 in a February 2004 rating 
decision.  


The veteran appealed the Board's February 2004 decision to 
the Court.  On February 18, 2005, the Court issued an Order 
that vacated and remanded the part of the Board's February 
2004 decision that denied entitlement to an initial 
evaluation in excess of 10 percent for PTSD for the period 
from November 10, 1992 to July 25, 1994; denied entitlement 
to an initial evaluation in excess of 30 percent for PTSD for 
the time period from June 7, 1996 to April 6, 1996; and 
denied entitlement to an evaluation in excess of 50 percent 
for PTSD for the time period beginning on April 7, 1997.  In 
the February 2005 Joint Motion for Remand, which was granted 
by the February 2005 order, it was noted that the Board's 
statements of reasons or bases regarding the veteran's claim 
for entitlement to an increased rating for PTSD was 
inadequate, as the Board erred in analyzing the evidence of 
record under Barela v. West, 11 Vet. App. 280 (1998) rather 
than the controlling interpretation of 38 U.S.C.A. § 1110 
under Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir. 2001).  
The joint motion also stated, at page 3:

In addition, the parties note that the 
Board stated [in its February 2004 
decision]:

While the October 2002 VA examiner's 
opinion would support consideration 
of entitlement to total disability 
rating based on individual 
unemployability, in fact, the veteran 
is in receipt of a total disability 
rating based on individual 
unemployability due to PTSD effective 
from March, 2000.
(R. 37).

The parties agree that, on remand, the 
Board should consider to (sic) 
appropriate effective date of Appellant's 
total disability rating based on 
individual unemployability (TDIU), based 
on all evidence of record and provide an 
adequate statement of the reasons or 
bases for the effective date assigned for 
the grant of TDIU.


Thus, the Court has given the Board jurisdiction over the 
effective date of the TDIU rating, notwithstanding that no 
NOD has been filed from the December 2000 rating decision 
that granted the TDIU rating, effective from March 9, 2000.  
By seizing on the Board's reference to an October 2002 
opinion in questioning the effective date of March 9, 2000 
for the TDIU rating, and phrasing the issue in general terms 
as the "appropriate effective date" for the TDIU rating, 
the joint motion implies that the effective date should be 
later than March 2000.  This matter will be referred to the 
RO for consideration in the first instance and issuance of a 
supplemental statement of the case.

VA has a duty to secure a medical examination or opinion if 
one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The Board finds it necessary to have the veteran 
reexamined for purposes of determining the current severity 
of his disability from PTSD.  Evidence of record indicates 
that VA last evaluated the severity of the veteran's service-
connected PTSD disability in November 2002.  The Board notes 
that governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 5 
Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 
(1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. 
§§ 3.326, 3.327 (2004).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Obtain any additional treatment 
records for the veteran's service-
connected PTSD disability from the VA 
Medical Center in Shreveport, Louisiana 
for the period from November 2002 to the 
present.


2.  Thereafter, schedule the veteran for 
a VA examination to assess the current 
nature and extent of his service-
connected disability due to PTSD.  The 
examiner should include a discussion of 
the extent of the veteran's 
psychological, social, and occupational 
impairment due to his psychiatric 
disability, excluding his impairment due 
to physical limitations.  See American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), Global 
Assessment of Functioning Scale (GAF).  
The claims folder should be made 
available to the examiner for review.  

3.  Thereafter, readjudicate the 
veteran's claim for entitlement to an 
initial increased evaluation for PTSD. 
Also, adjudicate the effective date 
(currently March 9, 2000) for the award 
of a TDIU rating, addressing whether the 
effective date should be earlier or 
later.  This adjudication should include 
clarification of whether the December 
2000 rating decision granted the TDIU 
rating under 38 C.F.R. § 4.16(a) or (b), 
given the disability evaluations then in 
effect.  Issue a supplemental statement 
of the case (SSOC) to the veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since November 
2002.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



